PER CURIAM.
Petitioner, Julie A. Schlax, seeks review of an order awarding her $17,000 in attorney’s fees for representing an indigent criminal defendant in a capital case, instead of the $23,670 she requested. Petitioner argues that the trial court departed from the essential requirements of the law in two ways. First, she argues that the trial court erred in limiting her fees without making a finding as to the reasonable number of hours she worked in representing her client. Second, she argues that the trial court impermissibly considered the court’s budget when it limited her fee award. For the reasons explained in Fletcher v. Justice Administrative Commission, (Fla. 1st DCA 2012) 1D12-5709, we grant the petition, quash the fee award, and remand for reconsideration. If the trial court determines that an award greater than the statutory cap is justified, it should make the appropriate findings to support the award.
PETITION GRANTED.
BENTON, C.J., ROWE, and MARSTILLER, JJ., concur.